Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
1.	The terminal disclaimers filed on 1/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,304,890 and 10,692,918 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Philip Sheridan on 2/3/22.
4.	The application has been amended as follows: 
Claim 31. (Currently Amended)	An electronic device comprising: 
a semiconductor die comprising a first die side, a second die side opposite the first die side, and a plurality of lateral die sides extending between the first and second die sides, where the first die side comprises an integrated circuit and a bond pad;
a lateral structure that laterally covers the lateral die sides, wherein the lateral structure comprises a first dielectric material (DM1) that comprises:
a first DM1 side that is substantially coplanar with the first die side;
a second DM1 side that is substantially coplanar with the second die side; and
a plurality of lateral DM1 sides extending between the first and second DM1 sides;

first conductor extending over the first die side and over the first DM1 side, where the first conductor is coupled to the bond pad and to the first via end; 
a second conductor coupled to the second via end;
a second dielectric material on the first die side and on the first DM1 side, wherein the second dielectric material comprises: 
a first aperture that extends through the second dielectric material, where the first conductor is coupled to the bond pad through the first aperture; and 
a second aperture that extends through the second dielectric material, where the first conductor is coupled to the first via end through the second aperture; and
a third dielectric material on the second DM1 side and comprising a third aperture, where the second conductor is coupled to the second via end through the third aperture.

Claim 32. (Currently Amended)	The electronic device of claim 31, wherein:
the second DM1 side comprises a grinded surface;
the second die side comprises a grinded surface; and
the first DM1 side comprises a molded surface


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amendment and the arguments filed on 1/5/22 have been considered and found persuasive with respect to claims 21-30.  Claim 31 has been amended in light of the interview on 2/3/21.
5.	The prior art, (U.S. PUBS 2013/0049218), teaches an electronic device comprising: a semiconductor die comprising a first die side, a second die side opposite the first die side, and a plurality of lateral die sides extending between the first and second die sides, where the first die 
6.	The prior art, (U.S. PUBS 2013/0049218), teaches an electronic device comprising: a semiconductor die comprising a first die side, a second die side opposite the first die side, and a plurality of lateral die sides extending between the first and second die sides, where the first die side comprises an integrated circuit and a bond pad; a lateral structure that laterally covers the lateral die sides, where the lateral structure comprises a first dielectric material (DM1) that comprises a first DM1 side, a second DM1 side, and a plurality of lateral DM1 sides extending between the first and second DM1 sides; a conductive via structure passing through the first dielectric material and comprising a first via end and a second via end; a first conductor 
7.	The prior art, (U.S. PUBS 2009/0166785), teaches an electronic device comprising: a semiconductor die comprising a first die side, a second die side opposite the first die side, and a plurality of lateral die sides extending between the first and second die sides, where the first die side comprises an integrated circuit and a bond pad; a lateral structure that laterally covers the lateral die sides, wherein the lateral structure comprises a first dielectric material (DM1) that comprises: a first DM1 side that is substantially coplanar with the first die side; a second DM1 side that is substantially coplanar with the second die side; and a plurality of lateral DM1 sides extending between the first and second DM1 sides; a conductive via structure passing through the first dielectric material and comprising a first via end and a second via end; first conductor extending over the first die side and over the first DM1 side, where the first conductor is coupled to the bond pad and to the first via end;  a second conductor coupled to the second via end; a second dielectric material on the first die side and on the first DM1 side, wherein the second dielectric material comprises:  a first aperture that extends through the second dielectric material, 
6.	The prior art, (U.S. PUBS 2013/0049218), teaches a method of making an electronic device, the method comprising: providing a semiconductor die comprising a first die side, a second die side opposite the first die side, and a plurality of lateral die sides extending between the first and second die sides, where the first die side comprises an integrated circuit and a bond pad; laterally covering the lateral die sides with a lateral structure that comprises a first dielectric material (DM1) and a conductive via structure, wherein: the first dielectric material (DM1) comprises a first DM1 side, a second DM1 side, and a plurality of lateral DM1 sides extending between the first and second DM1 sides; and the conductive via structure passes through the first dielectric material and comprises a first via end and a second via end; forming a first conductor extending over the first die side and over the first DM1 side, where the first conductor is coupled to the bond pad and to the first via end; forming a second conductor coupled to the second via end; and forming a second dielectric material on the first die side and on the first DM1 side, the second dielectric material comprises a first aperture that extends through the second dielectric material, where the first conductor is coupled to the bond pad through the first aperture; the second dielectric material comprises a second aperture that extends through the second dielectric material, where the first conductor is coupled to the first via end through the second aperture; the second dielectric material contacts the first die side and the first DM1 side; but is silent with 
9.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 21-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/3/22